Exhibit 10.3

OPTION AGREEMENT FOR INCENTIVE STOCK OPTION

(EMPLOYEE)

     This Option Agreement evidences the grant of an Incentive Stock Option (the
"Option") to Participant under the West Coast Bancorp 2002 Stock Incentive Plan
(the "Plan").

     Capitalized terms used below but not defined in the Notice of Grant of
Stock Options (the "Notice") are defined in the Plan.

1. Option, Vesting and Exercise

     The Option is on terms set forth in the Notice and is subject to all
applicable provisions of the Plan and to the following terms and conditions:

      1.1       Incentive Stock Option. The Option is intended to qualify as an
incentive stock option meeting the requirements of Internal Revenue Code § 422.
  1.2 Exercisability. The Option shall become vested and exercisable, unless the
Option is earlier terminated or canceled or the exercisability of the Option is
accelerated in accordance with this Agreement or the Plan, in accordance with
vesting schedule set forth in the Notice.   1.3 Exercise of an Option.  

                1.3.1       Notice of Exercise. The Option, or any portion
thereof, may be exercised, to the extent it has become exercisable pursuant to
this Agreement, by delivery of written notice to the Company stating the number
of Shares being purchased.   1.3.2 Payment. The Exercise Price for the Shares
purchased upon exercise of the Option must be paid in full at the time of
exercise by one or a combination of the following:  

                           (a)       Payment in cash or certified check or bank
draft payable to the order of the Company;   (b) Delivery of previously acquired
Shares having a Fair Market Value equal to the Exercise Price; or   (c) By
delivery (in a form approved by the Company) of an irrevocable direction to a
securities broker to sell Shares acquired upon exercise of the Option and remit
to the Company a sufficient portion of the sales proceeds to the Company in
payment of the Exercise Price and any tax withholding resulting from such
exercise.


--------------------------------------------------------------------------------


                1.3.3       Previously Acquired Shares. Delivery of previously
acquired Shares in full or partial payment for the exercise of the Option is
subject to the following conditions:  

                           (a)       The Shares tendered must be in good
delivery form;   (b) Any Shares remaining after satisfying the payment for the
Option will be reissued in the same manner as the Shares tendered;   (c) No
fractional Shares will be issued and whenever payment of the full Exercise Price
with Shares would require delivery of a fractional Share, Participant must
deliver the next lower whole number of Shares and make a cash payment to the
Company for the balance of the Exercise Price;   (d) Shares must have been held
for at least six months prior to tender to the Company; and   (e) Shares may be
tendered in full or partial payment of the Exercise Price only in connection
with the exercise of an Option with respect to at least 2,000 Shares.

2. Retirement

     For purposes of this Option, pursuant to authority granted under the Plan
and notwithstanding Section 1(x) of the Plan, “Retirement” means retirement from
active employment with the Company, a Subsidiary or Affiliate at a time when (a)
the Participant is age 62 or older, and (b) the sum of Participant’s age plus
Participant’s years of employment service with the Company, or a Subsidiary or
Affiliate, is equal to or greater than 70.

3. Effect of Termination

     Except as otherwise provided in paragraph 2 above or determined by the
Company after the date of this Agreement, the Option will expire and vesting
will be affected by Termination of Employment as described in the Plan.

4. Taxes and Withholding

     No later than the date as of which an amount first becomes includable in
the gross income of the Participant for federal income tax purposes, the
Participant shall pay to the Company or make arrangements satisfactory to the
Company regarding payment of any federal, state or local taxes of any kind
required by law to be withheld upon the exercise of such Option. The Company
shall, to the extent permitted or required by law, have the right to deduct from
any payment of any kind otherwise due to Participant, federal, state and local
taxes of any kind required by law to be withheld upon the exercise of such
Option, as provided in Section 3.4 of the Plan.

--------------------------------------------------------------------------------

5. Conflicts and Interpretation

     The Option is subject to the provisions of the Plan, which are hereby
incorporated by reference. In the event of any conflict between this Agreement
and the Plan, the Plan shall control. In the event of any ambiguity in this
Agreement, any term which is not defined in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind the rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

6. Successorship

     Subject to restrictions on transferability set forth in Section 3, this
Agreement will be binding upon and benefit the parties, their successors and
assigns.

7. Notices

     Any notices under this Option must be in writing and will be effective when
actually delivered personally or, if mailed, when deposited as registered or
certified mail directed to the address set forth in the Company's records or to
such other address as a party may certify by notice to the other party.

8. Arbitration

     Any dispute or claim that arises out of or that relates to this Agreement
or to the interpretation, breach, or enforcement of this Agreement, must be
resolved by mandatory arbitration before a single arbitrator in Portland,
Oregon, in accordance with the then effective arbitration rules of Arbitration
Service of Portland, Inc., and any judgment upon the award rendered pursuant to
such arbitration may be entered in any court having jurisdiction thereof.

--------------------------------------------------------------------------------